DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language as recited in claim 20, “hard goods assembly”… The specification lacks the definition as to “goods”. The applicants specification paragraph (0061) Each snap piece assembly of a strap may be considered a hard goods (or hardgoods) assembly. The language has no clear term as to its meaning. Hard being considered rigid or hardness is understood by paragraph (0061). However “goods” has no definite meaning providing this terminology as indefinite. The Examiner will interpret the hard assembly as a rigid assembly.  Appropriate action is required for claim 20.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2018/0348812) in view of Edwards et al. (US 2017/0337737).
Regarding claim 1, Miller teaches a head-mounted display system comprising: a body having a right side and a left side (see fig. 1-3, The head mount display has a body in which the head mounted display has a left and right sides.); a display device coupled to the body such that, when the head-mounted display system is donned by a user,  the display device is positioned to display content to the user (see fig. 1-3, ¶ 0003, 0017.The HMD has a body that has a body with straps that can be donned a user head and provide content (virtual reality or augment reality) to be displayed by the two projection lens that are integrated into the HMD.); a right side arm coupled to the right side of the body, the right side arm being dimensioned such that, when coupled to a first portion of a swappable strap, the right side arm and the first portion of the strap form a first fastener (see fig. 1, ¶ 0015-0017. The HMD having a head strap connector (105), the head strap (109). The head strap fastens to the HMD to the user’s face . The head strap is connected to the side cover (107) of the HMD by the head strap connector (105). The head strap connector (105) can disconnect from the side cover (107). This enables the user to replace the head strap.); and a left side arm coupled to the left side of the body, the left side arm being dimensioned such that, when coupled to a second portion of the strap, the left side arm and the second portion of the strap form a second fastener (see fig. 1, ¶ 0015-0017. The HMD having a head strap connector (105), the head strap (109). The head strap fastens to the HMD to the user’s face . The head strap is connected to the side cover (107) of the HMD by the head strap connector (105) . The head strap connector (105) can disconnect from the side cover (107). This enables the user to replace the head strap.).
Miller discloses strap in connection with a HMD and swappable strap. Miller provides the area for fastening the strap to the HMD. However to provide a more explicit view of the strap connection the Edwards reference is provided.
Edwards teaches the first fastener and the second fastener detachably securing the strap to the body of the head-mounted display system (see fig. 1C ¶ 0039. The strap is able to be snapped into place to have a secure connection to the main body of the HMD. Thus the left and right side straps connect to the HMD body.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller to incorporate fasteners for the first and second straps being connected to the HMD. The modification provided the HMD with alternative strap configuration for HMD


Regarding claim 10, Miller teaches a method comprising: attaching a right side arm to a right side of a body of a head-mounted display system; attaching a left side arm to a left side of the body of the head-mounted display system; dimensioning the right side arm for detachable coupling to multiple straps; and dimensioning the left side arm for detachable coupling to the multiple straps, each of the multiple straps (see fig. 1-3, ¶ 0003, 0015-0017. The head mount display has a body in which the head mounted display has a left and right sides. The HMD has a body that has a body with straps that can be donned a user head and provide content (virtual reality or augment reality) to be displayed by the two projection lens that are integrated into the HMD. The HMD having a head strap connector (105), the head strap (109). The head strap fastens to the HMD to the user’s face . The head strap is connected to the side cover (107) of the HMD by the head strap connector (105) . The head strap connector (105) can disconnect from the side cover (107). This enables the user to replace the head strap.).
Miller discloses strap in connection with a HMD and swappable strap. Miller provides the area for fastening the strap to the HMD. However to provide a more explicit view of the strap connection the Edwards reference is provided.
Edwards teaches each of the multiple straps comprising: a first portion dimensioned to form a fastener when detachably coupled to the right side arm; and a second portion dimensioned to form a fastener when detachably coupled to the left side arm (see fig. 1C ¶ 0039. The strap is able to be snapped into place to have a secure connection to the main body of the HMD. Thus the left and right side straps connect to the HMD body.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller to incorporate fasteners for the first and second straps being connected to the HMD. The modification provided the HMD with alternative strap configuration for HMD.



Regarding claim 17, Miller teaches a strap comprising: a first portion comprising a first assembly dimensioned such that, when coupled to a right side arm of a body of a head-mounted display system included in a plurality of head- mounted display systems, forms a first fastener by fitting a lip of an outer edge of the first assembly over an outer edge of the right side arm; and a second portion comprising a second assembly dimensioned such that, when coupled to a left side arm of the body of the head-mounted display system, forms a second fastener by fitting a lip of an outer edge of the second assembly over an outer edge of the left side arm (see fig. 1-3, ¶ 0003, 0015-0017. The head mount display has a body in which the head mounted display has a left and right sides. The HMD has a body that has a body with straps that can be donned a user head and provide content (virtual reality or augment reality) to be displayed by the two projection lens that are integrated into the HMD. The HMD having a head strap connector (105), the head strap (109). The head strap fastens to the HMD to the user’s face . The head strap is connected to the side cover (107) of the HMD by the head strap connector (105) . The head strap connector (105) can disconnect from the side cover (107). This enables the user to replace the head strap.).
Miller discloses strap in connection with a HMD and swappable strap. Miller provides the area for fastening the strap to the HMD. However to provide a more explicit view of the strap connection the Edwards reference is provided.
Edwards teaches the strap configured for connection to each of the plurality of head-mounted display systems by forming respective first fasteners and second fasteners that detachably secure the strap to the body of a respective head-mounted display system (see fig. 1C ¶ 0039. The strap is able to be snapped into place to have a secure connection to the main body of the HMD. Thus the left and right side straps connect to the HMD body. The lip of the strap can be the connection in which the fastener is attaching the strap to the HMD. The strap connects to the main part of the body by a fastener which snaps to the body of the HMD for a secure fit for the user’s head.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller to incorporate fasteners for the first and second straps being connected to the HMD. The modification provided the HMD with alternative strap configuration for HMD.


4.	Claims 2, 3, 4, 9, 11, 12, 13, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2018/0348812) in view of Edwards et al. (US 2017/0337737).
	Regarding claim 2, Miller does not disclose the system of claim 1, wherein: the first portion of the strap comprises a first snap piece assembly having a first strap end snap piece affixed to a first end of the strap and dimensioned to snap around the right side arm; and the second portion of the strap comprises a second snap piece assembly having a second strap end snap piece affixed to a second end of the strap and dimensioned to snap around the left side arm. 
Edwards teaches wherein: the first portion of the strap comprises a first snap piece assembly having a first strap end snap piece affixed to a first end of the strap and dimensioned to snap around the right side arm; and the second portion of the strap comprises a second snap piece assembly having a second strap end snap piece affixed to a second end of the strap and dimensioned to snap around the left side arm (see fig. 1C ¶ 0039. The strap is able to be snapped into place to have a secure connection to the main body of the HMD. Thus the left and right side straps connect to the HMD body.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller to incorporate fasteners for the first and second straps being connected to the HMD. The modification provided the HMD with alternative strap configuration for HMD.


Regarding claim 3, Miller does not disclose the system of claim 2, wherein: the right side arm comprises a right arm outer edge dimensioned to fit within an outer edge of the first snap piece assembly; and the left side arm comprises a left arm outer edge dimensioned to fit within an outer edge of the second snap piece assembly. 
Edwards teaches wherein: the right side arm comprises a right arm outer edge dimensioned to fit within an outer edge of the first snap piece assembly; and the left side arm comprises a left arm outer edge dimensioned to fit within an outer edge of the second snap piece assembly (see fig. 1C ¶ 0039. The strap is able to be snapped into place to have a secure connection to the main body of the HMD. Thus the left and right side straps connect to the HMD body.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller to incorporate fasteners for the first and second straps being connected to the HMD. The modification provided the HMD with alternative strap configuration for HMD.





Regarding claim 4, Miller does not disclose the system of claim 3, wherein: a lip of the outer edge of the first snap piece assembly is dimensioned for detachably coupling to the right arm outer edge by fitting over the right arm outer edge; and a lip of the outer edge of the second snap piece assembly is dimensioned for detachably coupling to the left arm outer edge by fitting over the left arm outer edge. 
Edwards teaches wherein: a lip of the outer edge of the first snap piece assembly is dimensioned for detachably coupling to the right arm outer edge by fitting over the right arm outer edge; and a lip of the outer edge of the second snap piece assembly is dimensioned for detachably coupling to the left arm outer edge by fitting over the left arm outer edge (see fig. 1C ¶ 0039. The strap is able to be snapped into place to have a secure connection to the main body of the HMD. Thus the left and right side straps connect to the HMD body. The lip of the strap can be the connection in which the fastener is attaching the strap to the HMD. The strap connects to the main part of the body by a fastener which snaps to the body of the HMD for a secure fit for the user’s head.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller to incorporate fasteners for the first and second straps being connected to the HMD. The modification provided the HMD with alternative strap configuration for HMD.



Regarding claim 9, Miller does not teach the system of claim 1, wherein: the swappable strap is one of a plurality of swappable straps; and each of the plurality of swappable straps comprise a first portion and a second portion for coupling to the right side arm and the left side arm, respectively, to form fasteners for individually detachably securing each of the plurality of swappable straps. 
Edwards teaches wherein: the swappable strap is one of a plurality of swappable straps; and each of the plurality of swappable straps comprise a first portion and a second portion for coupling to the right side arm and the left side arm, respectively, to form fasteners for individually detachably securing each of the plurality of swappable straps (see fig. 1C ¶ 0039. The strap is able to be snapped into place to have a secure connection to the main body of the HMD. Thus the left and right side straps connect to the HMD body.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller to incorporate fasteners for the first and second straps being connected to the HMD. The modification provided the HMD with alternative strap configuration for HMD.


Regarding claim 11, Miller does not disclose the method of claim 10, wherein: the first portion of each of the multiple straps comprises a first snap piece assembly having a first strap end snap piece affixed to a first end of the strap and dimensioned to snap around the right side arm; and a second portion of each of the multiple straps comprises a second snap piece assembly having a second strap end snap piece affixed to a second end of the strap and dimensioned to snap around the left side arm. 
Edwards teaches wherein: the first portion of each of the multiple straps comprises a first snap piece assembly having a first strap end snap piece affixed to a first end of the strap and dimensioned to snap around the right side arm; and a second portion of each of the multiple straps comprises a second snap piece assembly having a second strap end snap piece affixed to a second end of the strap and dimensioned to snap around the left side arm (see fig. 1C ¶ 0039. The strap is able to be snapped into place to have a secure connection to the main body of the HMD. Thus the left and right side straps connect to the HMD body.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller to incorporate fasteners for the first and second straps being connected to the HMD. The modification provided the HMD with alternative strap configuration for HMD.

 	Regarding claim 12, Miller does not disclose the method of claim 11, wherein: the right side arm comprises a right arm outer edge dimensioned to fit within an outer edge of the first snap piece assembly; and the left side arm comprises a left arm outer edge dimensioned to fit within an outer edge of the second snap piece assembly. 
Edwards teaches wherein: the right side arm comprises a right arm outer edge dimensioned to fit within an outer edge of the first snap piece assembly; and the left side arm comprises a left arm outer edge dimensioned to fit within an outer edge of the second snap piece assembly (see fig. 1C ¶ 0039. The strap is able to be snapped into place to have a secure connection to the main body of the HMD. Thus the left and right side straps connect to the HMD body.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller to incorporate fasteners for the first and second straps being connected to the HMD. The modification provided the HMD with alternative strap configuration for HMD.


Regarding claim 13, Miller does not disclose the method of claim 12, wherein: a lip of the outer edge of the first snap piece assembly is dimensioned for detachably coupling to the right arm outer edge by fitting over the right arm outer edge; and a lip of the outer edge of the second snap piece assembly is dimensioned for detachably coupling to the left arm outer edge by fitting over the left arm outer edge. 
Edwards teaches wherein: a lip of the outer edge of the first snap piece assembly is dimensioned for detachably coupling to the right arm outer edge by fitting over the right arm outer edge; and a lip of the outer edge of the second snap piece assembly is dimensioned for detachably coupling to the left arm outer edge by fitting over the left arm outer edge (see fig. 1C ¶ 0039. The strap is able to be snapped into place to have a secure connection to the main body of the HMD. Thus the left and right side straps connect to the HMD body. The lip of the strap can be the connection in which the fastener is attaching the strap to the HMD. The strap connects to the main part of the body by a fastener which snaps to the body of the HMD for a secure fit for the user’s head.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller to incorporate fasteners for the first and second straps being connected to the HMD. The modification provided the HMD with alternative strap configuration for HMD.

Regarding claim 18, Miller does not disclose the strap of claim 17, wherein: the first assembly comprises a first strap end snap piece affixed to a first end of the strap and dimensioned to fit around the respective right arm of each of the plurality of head- mounted display systems; and the second assembly comprises a second strap end snap piece affixed to a second end of the strap and dimensioned to fit around the respective left arm of each of the plurality of head-mounted display systems. 
Edwards teaches wherein: the first assembly comprises a first strap end snap piece affixed to a first end of the strap and dimensioned to fit around the respective right arm of each of the plurality of head- mounted display systems; and the second assembly comprises a second strap end snap piece affixed to a second end of the strap and dimensioned to fit around the respective left arm of each of the plurality of head-mounted display systems (see fig. 1C ¶ 0039. The strap is able to be snapped into place to have a secure connection to the main body of the HMD. Thus the left and right side straps connect to the HMD body.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller to incorporate fasteners for the first and second straps being connected to the HMD. The modification provided the HMD with alternative strap configuration for HMD.



Regarding claim 20, Miller does not teach the strap of claim 17, wherein the first assembly and the second assembly comprise a hard goods assembly.
Edwards teaches wherein the first assembly and the second assembly comprise a hard goods assembly (see fig. 1C-3B, ¶ 0039, 0058. The snaps that keep the straps into place are considered rigid and provide stiffness for the straps.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller to incorporate hard or rigid snaps to keep the straps in place. The modification provided the HMD with rigid snaps to keep the strap stiff when in use. 


5.	Claims 5, 6, 7, 8, 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2018/0348812) in view of Edwards et al. (US 2017/0337737) in further view of Beltran et al. (US 10,212,517).
	Regarding claim 5, Miller and Edwards do not teach the system of claim 1, further comprising an electronic component housed within at least one of the right side arm or the left side arm.  
	Beltran teaches the system of claim 1, further comprising an electronic component housed within at least one of the right side arm or the left side arm (see fig. 1A, col. 6, lines 22-57. The speakers (electronic components) are located in and housed by the strap. The speaker components are located in both straps.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller and Edwards to incorporate speakers in both straps of the HMD. The modification provided speakers that is integrated into the straps of the HMD to provide audio to the user.

Regarding claim 6, Miller and Edwards do not teach the system of claim 5, wherein the electronic component comprises an audio transducer.  
	Beltran teaches wherein the electronic component comprises an audio transducer (see fig. 1A, col. 6, lines 22-57. The speakers (electronic components) are located in and housed by the strap. The speaker components are located in both straps.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller and Edwards to incorporate speakers in both straps of the HMD. The modification provided speakers that is integrated into the straps of the HMD to provide audio to the user.

Regarding claim 7, Miller and Edwards do not teach the system of claim 6, wherein: the audio transducer comprises a speaker; and at least one of the right side arm or the left side arm is dimensioned to direct sound waves generated by the speaker toward an ear of the user.  
	Beltran teaches wherein: the audio transducer comprises a speaker; and at least one of the right side arm or the left side arm is dimensioned to direct sound waves generated by the speaker toward an ear of the user (see fig. 1A, col. 6, lines 22-57. The speakers (electronic components) are located in and housed by the strap. The speaker components are located in both straps.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller and Edwards to incorporate speakers in both straps of the HMD. The modification provided speakers that is integrated into the straps of the HMD to provide audio to the user.

Regarding claim 8, Miller and Edwards do not teach the system of claim 1, wherein: the right side arm extends towards a back of the right side of the body; and the left side arm extends towards a back of the left side of the body.  
Beltran teaches the right side arm extends towards a back of the right side of the body; and the left side arm extends towards a back of the left side of the body (see fig. 5D. The right and left straps extend towards the back of the body.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller and Edwards to incorporate straps extending to the back of the side of the head. The modification providing straps that extend towards the back. 


Regarding claim 14, Miller and Edwards do not teach the method of claim 10, further comprising housing an electronic component within at least one of the right side arm or the left side arm.  
	Beltran teaches the method of claim 10, further comprising housing an electronic component within at least one of the right side arm or the left side arm (see fig. 1A, col. 6, lines 22-57. The speakers (electronic components) are located in and housed by the strap. The speaker components are located in both straps.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller and Edwards to incorporate speakers in both straps of the HMD. The modification provided speakers that is integrated into the straps of the HMD to provide audio to the user.

Regarding claim 15, Miller and Edwards do not teach the method of claim 14, wherein the electronic component comprises an audio transducer.    
	Beltran teaches the method of claim 14, wherein the electronic component comprises an audio transducer (see fig. 1A, col. 6, lines 22-57. The speakers (electronic components) are located in and housed by the strap. The speaker components are located in both straps.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller and Edwards to incorporate speakers in both straps of the HMD. The modification provided speakers that is integrated into the straps of the HMD to provide audio to the user.

Regarding claim 16, Miller and Edwards do not teach the method of claim 10, wherein: the right side arm extends towards a back of the right side of the body; and the left side arm extends towards a back of the left side of the body.  
Beltran teaches the right side arm extends towards a back of the right side of the body; and the left side arm extends towards a back of the left side of the body (see fig. 5D. The right and left straps extend towards the back of the body.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller and Edwards to incorporate straps extending to the back of the side of the head. The modification providing straps that extend towards the back. 

  
 6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2018/0348812) in view of Edwards et al. (US 2017/0337737) in further view of Goodner et al. (US 2021/0216099).
	Regarding claim 19, Miller and Edwards do not teach the strap of claim 18, wherein: the first strap end snap piece is affixed to the first end of the strap using a thermal adhesive; and the second strap end snap piece is affixed to the second end of the strap using the thermal adhesive. 
	Goodner teaches the first strap end snap piece is affixed to the first end of the strap using a thermal adhesive; and the second strap end snap piece is affixed to the second end of the strap using the thermal adhesive (see fig. 9, ¶ 0046, 0050. The HMD device having straps that are snapped on are fasten together via an adhesive. The adhesive being suitable for coupling the straps to the main body.). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Miller and Edwards to incorporate straps being connected to the main body via snaps that coupled to an suitable adhesive. The modification providing straps to be connected to the HMD. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651                                                                                                                                                                                                        
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651